Name: Regulation (EEC) No 2705/71 of the Commission of 20 December 1971 fixing in respect of oils and fats the maximum tolerances referred to in Article 5 of Regulation (EEC) No 786/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 998 Official Journal of the European Communities No L 280/8 Official Journal of the European Communities 21.12.71 REGULATION (EEC) No 2705/71 OF THE COMMISSION of 20 December 1971 fixing in respect of oils and fats the maximum tolerances referred to in Article 5 of Regulation (EEC) No 786/69 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the simplest way to express the maximum tolerances to be fixed is as a percentage ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Article 1 In the case of olive oil , and in respect of accounts to be drawn up as at 31 December of each year, beginning with those to be drawn up as at 31 December 1972, the maximum tolerance referred to in Article 5 (2 ) ( c ) of Regulation (EEC) No 789/69 is hereby fixed at 0-60% of the quantities put into storage in the relevant year and the quantities in storage at the beginning of that year. Having regard to the Treaty establishing the European Economic Community ; Having regard to the Council Regulation (EEC) No 786/691 of 22 April 1969 on the financing of intervention expenditure in respect of the internal market in oils and fats , as last amended by Regulation (EEC) No 2092/70,2 and in particular Article 5 (2 ) ( c ) thereof ; Whereas , pursuant to Article 4 of Regulation (EEC ) No 786/69 , intervention agencies draw up, in respect of each calendar year and each product for which an intervention price is fixed, an account which is credited with the items mentioned in Article 5 (2 ) of that Regulation ; whereas these items include the value of quantity losses exceeding the maximum tolerance which is to be fixed; Whereas Regulation (EEC) No 1168/71 3 fixed this maximum tolerance for the olive oil accounts to be drawn up for the period up to 31 December 1971 and for the oil seeds accounts to be drawn up for the period up to 31 December 1970 ; whereas the maximum tolerance for the oils and fats accounts to be drawn up subsequently should be fixed ; Whereas the maximum tolerance should be fixed solely in the light of weight differences which may be considered normal in view of the nature of the product ; whereas , taking into account the location of the stored products , a uniform maximum tolerance valid throughout the Community should be fixed for each product ; Article 2 In respect of accounts to be drawn up as at 31 Decerfiber of each year, beginning with those to be drawn up as at 31 December 1971 , the maximum tolerance referred to in Article 5 (2 ) ( c ) of Regulation (EEC) No 786/69 is hereby fixed : 1 . in the case of colza and rape seed, at 0-60% of the quantities put into storage in the relevant year, and quantities in storage at the beginning of that year ; 2 . in the case of sunflower seed, at 0-08% of the quantities put into storage in the relevant year, and the quantities in storage at the beginning of that year. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 1 OJ No L 105 , 2.5.1969 , p . 1 . 2 OJ No L 232, 21.10.1970, p . 3 : 3 OJ No L 122, 3.6.1971 , p . 22 . Official Journal of the European Communities 999 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1971 . For the Commission The President Franco M. MALFATTI